NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JACOB BICKEL, DOC #S38543,               )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-3560
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Jacob Bickel, Pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.